No opinion. Defendant’s time to stipulate to the entry of judgment against him in favor of plaintiff, Julia M. Weir, in the sum of $380, and in favor of her husband, Ralph Weir, in the sum of $120, is extended until 20 days after entry of the order hereon. Upon defendant’s failure to so stipulate, the new trial for the assessment of damages is to be had at the next Jury Term of the trial court, as directed by the order appealed from. Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.